Urging that the testimony of Mr. and Mrs. York was unreasonable and contrary to human experience, — appellant insists that the evidence in this case is not of such cogency and credibility as to justify his conviction. We do not think it contrary to human experience for men and women to meet persons whom they have met before and be temporarily unable to place or identify them, and later either by the exercise of memory or at some subsequent meeting, — be able to recall and identify such person. We incline to the view that this is neither unreasonable nor contrary to human *Page 354 
experience. Concretely, this is what occurred in the case before us.
Partial or incomplete identification of a person, or an object such as a picture of a person, by a number of witnesses would seem merely to go to the weight and sufficiency of such identification, and the greater the number of those whose opinions support such identity, the greater the certainty of identification would seem. We think the trial court justified in admitting testimony as to the resemblence of a picture to a party seen with appellant just before the alleged robbery, which picture was shown to a number of witnesses.
We can not add to what we said in disposing of appellant's bill of exceptions No. 4, in our former opinion. The district attorney was put upon the stand for the purpose of connecting up as the same, a picture shown to various witnesses before the jury. The question asked him was proper. If there was any objection to his answer, or any part of it, same does not appear. Nor do we think the statement in the latter part of said bill of exceptions, referring to the overruling of objections to the "questions and answers," sufficient to bring us to conclude that there was some objection made to the answer which does not appear in the bill. We think the matter properly disposed of.
Appellant insists that his bills of exception Nos. 6 and 7 show error. Without going into extended discussion of same, we are of opinion that they cover practically the same ground and reflect nothing unfair or unjust to appellant. He was asked if before the holding of the court of inquiry concerning this matter, he had employed a lawyer, and, — as shown in each bill, — answered that he had not. The matter of his consulting with Mr. Davis, as set out in bill of exceptions No. 7, does not seem to have been objected to, but was in answer to a question, neither the answer nor the question seeming to have been made a matter of objection. We also note upon examining bill of exceptions No. 7 that the reference to community gossip, elaborated upon as very objectionable in appellant's motion, appears first in a voluntary answer by appellant himself in response to a question which called for no such answer.
In view of the qualification appended by the trial court to bill of exceptions No. 9, we think the State's attorney not out of the record when he argued to the jury that appellant knew before the date of the robbery of the Yorks that they had a Winchester rifle in their house. Mrs. York testified that during the process of said robbery this appellant told her that he knew *Page 355 
they had a Winchester rifle, demanded same, and that she got it and gave it to him. It would appear an altogether unwarranted assumption that by what he said in said argument the State's attorney was attempting to put before the jury a fact known by him aside from the testimony.
We have carefully considered the able motion for rehearing and the interesting question raised, but are not able to agree with appellant's contentions, and same will be overruled.
Overruled.